DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election of Invention I, claims 1-10 (from Invention II, claims 11-20), was made without traverse in the reply filed on 3-2-21.

Claim Objections
Claim 6 is objected to because of the following informality:  “CAD” (Ln 3) should be amended to read “computer aided design”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, use of “desired” (Lns 2, 4, 6) renders claim 1 indefinite in that it is a relative term without a specific definition. One cannot determine the scope of the claim with respect to “desired”.

Claim 1 is indefinite in that it is not clear if “which includes a first surface having a first topography” (Ln 3) refers to the dimensional representation of the laminate part to be built or to a built part in that the dimensional representation doesn’t include fibers where the topography includes fibers. Clarification is respectively requested. 

Claim 1, the step of “placing fibers into locations for the laminate part desired to be built” (Ln 4) is indefinite in that this step does not clearly identify where the fibers are placed and/or how the fibers are associated within the as-built laminate. 

Claim 1 is indefinite in that it recites “curing a resin associated with the placed fibers”; however, the claim does not previously recite a resin associated with the placed fibers to afford this recitation. Also see claim 8 where the curing step is referenced in line 2.

Claim 1 is indefinite in that it is not clear if “which includes a second surface having a second topography which corresponds to the first surface having a first topography” (Lns 6-8) refers to the dimensional representation of the laminate part (Ln 2) or to the as-built laminate part (Ln 5).

Claim 1, the step of aligning (Ln 9) is after the step making the as-built laminate. This step order is indefinite in that the as-build laminate is already a laminate form such that alignment appears not possible. 

Claim 1, the antecedent of “the laminate part” (Lns 13-14) is not clearly defined. Does this refer to the laminate part in line 2 or the as-built laminate part in line 5?

Claim 1 is indefinite when reciting that a surface quality is being analyzed in that “quality” is a relative term and/or is not defined in the claim such that one skilled in the art cannot determine what is encompassed by “quality”. 

Claim 1 is indefinite when reciting “observing” (Ln 12) in that “observing” includes an abundance of possibilities of how this is to occur such that one skilled in the art cannot determine what is encompassed by “observing” – cannot determine the scope.

Claim 2, use of “desired” (Ln 1) renders claim 2 indefinite in that it is a relative term without a specific definition. One cannot determine the scope of the claim with respect to “desired”.
Claim 3, use of “desired” (Lns 2, 3) renders claim 3 indefinite in that it is a relative term without a specific definition. One cannot determine the scope of the claim with respect to “desired”.

Claim 3 is indefinite in that it recites placing at least two adjacent fibers “within an at least only ply of the laminate part desired to be built” (Lns 2-3); however, the claim does not previously recite that the laminate part to be built includes at least one ply to afford this recitation. Also see claim 4 where “the at least one ply” is recited (Ln 3). Also see claim 5 where “the at least one ply” is recited (Lns 2-3).

Claim 4, use of “desired” (Ln 4) renders claim 4 indefinite in that it is a relative term without a specific definition. One cannot determine the scope of the claim with respect to “desired”.

Claim 5, use of “desired” (Ln 2) renders claim 5 indefinite in that it is a relative term without a specific definition. One cannot determine the scope of the claim with respect to “desired”.

Claim 6, use of “desired” (Lns 2, 4) renders claim 6 indefinite in that it is a relative term without a specific definition. One cannot determine the scope of the claim with respect to “desired”.

Claim 7, use of “desired” (Lns 2, 3) renders claim 7 indefinite in that it is a relative term without a specific definition. One cannot determine the scope of the claim with respect to “desired”.

Claim 8, use of “desired” (Lns 5 and 12) renders claim 8 indefinite in that it is a relative term without a specific definition. One cannot determine the scope of the claim with respect to “desired”.

Claim 10, use of “desired” (Ln 12) renders claim 10 indefinite in that it is a relative term without a specific definition. One cannot determine the scope of the claim with respect to “desired”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by Oldani (US 2011/0017381 A1).

Claim 1, Oldani teaches a method of analyzing a surface quality of a laminate part (¶16: inspecting; ¶20: outer surface; ¶4: tows deposited on a mold or tool form composite part). The method includes creating a planned dimensional representation of the composite part to be built which includes a first surface having a first topography (¶16: virtual image; ¶3: outer surface is first surface – topography formed by fibers of tow in outer surface). The method includes placement of fibers into location for the composite part to be built (¶s 3-4: using resin pre-impregnated fiber tow on tool surface using placement machine). The method includes curing the resin in that the built composite part is solid indicating resin curing; and, the composite includes a second surface (i.e. one of the layers of the composite part) having a second topography (topography formed by fibers in the tow of the second layer) wherein the first and second surfaces and the first and second topographies correspond in that the outer layer is over the second layer. With respect to the aligning step in claim 1, this is written in view of the rejection under 35 USC 112, second paragraph: the method includes aligning the first surface, the second surface and the locations of the fibers in that all are part of the composite part after curing and thus were aligned during formation and are aligned as part of the composite part after curing. The method includes a composite comparison device (CDC) which captures an image of plies of tow as the plies are laid on the tool which will demonstrate any elevated area on the plies. This is an observation of the first surface, second surface and the locations of the fibers of the tows – and an observation of the first and second elevation relationship (i.e. “in analyzing the surface quality of the composite part) (¶23).

Claim 2, the method includes placing the locations of the fibers within a numerical control for automated fiber placement machine for fabricating the composite part (¶s 3, 23). Claims 3-5, the method includes a plurality of fibers per ply in the composite part (i.e. at least two adjacent in each ply) and since fibers of tows are randomly oriented and overlapped at least a plurality of the fibers will necessarily deviate at different values (claim 4) from a standard configuration, such as a standard configuration along a selected longitudinal axis of the particular ply. Claims 6-7, the method includes placing into a computer aided design file the representation of the composite part to be built (¶s 50-51) which does not include specifics about individual fiber placement.

Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: claim 8, the closest prior art to Oldani, alone or in combination with the other prior art of record, does not teach or suggest that in Oldani the step of curing further includes scanning the second surface to obtain the second topography of the second surface; the step of aligning the first surface, which contains the planned dimensioned representation of the laminate part to be built, having the first topography; the second surface which has the second topography; and the locations of the fibers includes the first surface, the second surface and the locations of fibers have a common horizontal plane of reference and a common vertical plane of reference; and the step of determining the first elevation of the first point and the second elevation of the second point wherein the first and second points have a same point of reference in the common horizontal plane of reference and the planned dimensioned representation of the laminate part to be built and the as-built part are aligned in a same common elevation in a common vertical plane of reference.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745